  Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 1 of 14 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF KENTUCKY
                              LOUISVILLE DIVISION


EMW WOMEN’S SURGICAL CENTER,
P.S.C., on behalf of itself, its staff, and its
patients; ERNEST W. MARSHALL, M.D., on
behalf of himself and his patients,

               Plaintiffs,

       v.

ANDREW G. BESHEAR, in his official
capacity as Attorney General of the                    Case No.: 3:19-CV-178-DJH
Commonwealth of Kentucky; ADAM MEIER,
in his official capacity as Secretary of
Kentucky’s Cabinet for Health and Family
Services; MICHAEL S. RODMAN, in his
official capacity as Executive Director of the
Kentucky Board of Medical Licensure; and
THOMAS B. WINE, in his official capacity as
Commonwealth’s Attorney for the 30th Judicial
Circuit of Kentucky,

               Defendants.


                                    VERIFIED COMPLAINT

       Plaintiffs, by and through their attorneys, bring this Complaint against the above-named

Defendants, their employees, agents, and successors in office, and in support thereof state the

following:

                                        INTRODUCTION

       1.      This is a constitutional challenge to H.B. 5 (hereinafter “the Act”) (attached as

Exhibit A), Kentucky’s latest attempt to prevent women from exercising their constitutionally

protected right to abortion. The Act strips a woman of her right to have an abortion if the
    Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 2 of 14 PageID #: 2




Commonwealth disapproves of her reason for seeking the care. 1 In particular, the Act makes it a

crime to provide an abortion for a woman whose decision is influenced by either a diagnosis or the

potential for a diagnosis of a disability, or the sex, race, color, or national origin of the embryo or

fetus. In prying into the reasons for the woman’s decision and taking away her right to make the

ultimate decision whether to continue her pregnancy, the Act strikes at the very core of the

Fourteenth Amendment right to privacy and autonomy and will inflict irreparable harm on

Kentuckians if it is allowed to take effect.

         2.       The Kentucky Legislature passed the Act on March 13, and it will then go to

Governor Bevin for his signature. Because of the statute’s unusual “emergency” clause, it will take

effect immediately upon his signature, instantly criminalizing certain pre-viability abortions in the

Commonwealth. Governor Bevin will sign the Act, just as he has signed every abortion restriction

presented to him. Indeed, during a press interview about another abortion restriction, Governor

Bevin said that he would “love to see” the time when people are unable to obtain abortion in the

Commonwealth.2

         3.       The Act is unconstitutional because it bans abortion, under certain circumstances,

prior to viability. Plaintiffs challenge the Act because it undermines their mission to honor and

support the decisions their patients make, whether it is to continue or to end a pregnancy based on

their own personal circumstances and what is best for themselves and their families. Yet, in

violation of more than four decades of Supreme Court jurisprudence, the Act wrests this personal

decision from a woman and her family and deprives her of the ability to make this personal

1
  Plaintiffs use “women” in this complaint as a short-hand for patients seeking abortion care, but note that gender
non-conforming patients and men who are transgender may also utilize such services and would thus also suffer
irreparable harm as a result of the Act.
2
 Benjamin Fearnow, Republican Governor Blames Mass Shootings on Zombies, Abortions, US ‘Culture Of
Death’—Not Guns (November 14, 2018) available at:
https://www.newsweek.com/matt-bevin-zombies-abortion-death-obsessed-mass-shootings-culture-kentucky-
1215778


                                                          2
   Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 3 of 14 PageID #: 3




decision.

        4.      Unless this Court immediately grants a temporary restraining order or preliminary

injunction, Plaintiffs will be forced to turn away patients seeking abortion care. This will cause

Plaintiffs’ patients irreparable harm, including the loss of their constitutional right to obtain an

abortion and their ability to make fundamental decisions about their health care.

        5.      Plaintiffs seek declaratory and injunctive relief against the Act pursuant to 42 U.S.C.

§ 1983. Unless such relief is granted, Plaintiffs and their staff will be subject to criminal penalties

for performing abortions, and/or their patients will be denied their constitutional right to obtain a

pre-viability abortion.

                                   JURISDICTION AND VENUE

        6.      This Court has jurisdiction over this action under 28 U.S.C. §§ 1331 and 1343.

        7.      Plaintiffs’ claims for declaratory and injunctive relief are authorized by

28 U.S.C. §§ 2201 and 2202, Rules 57 and 65 of the Federal Rules of Civil Procedure, and the

general legal and equitable powers of this Court.

        8.      Venue is appropriate under 28 U.S.C § 1391(b) because a substantial part of the

events or omissions giving rise to Plaintiffs’ claims occur in this judicial district.

                                             PLAINTIFFS

        9.      Plaintiff EMW Women’s Surgical Center, P.S.C. (“EMW”), a Kentucky

corporation located in Jefferson County (Louisville), is the sole licensed abortion facility located

in Kentucky. EMW has been providing reproductive health care, including abortion since the

1980s. EMW sues on behalf of itself, its physicians, staff, and its patients.




                                                     3
   Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 4 of 14 PageID #: 4




        10.     Plaintiff Ernest W. Marshall, M.D., is the owner of EMW, where he provides

abortion, and he is a board-certified obstetrician-gynecologist. He sues on his own behalf and on

behalf of his patients.

                                          DEFENDANTS

        11.     Defendant Andrew G. Beshear is the Attorney General of the Commonwealth of

Kentucky and, as such, is the Commonwealth’s chief law enforcement officer. In his capacity as

Attorney General, Defendant Beshear may initiate or participate in criminal prosecutions for

violations of the Act at the request of, inter alia, the Governor, any court of the Commonwealth,

or local officials. KRS 15.190; KRS 15.200. Defendant Beshear is likewise charged with

seeking injunctive relief against “abortion facilities” to “prevent violations of the provisions of

KRS Chapter 216B regarding abortion facilities or the administrative regulations promulgated in

furtherance thereof.” KRS 15.241. Those regulations include the requirement that all abortion

facilities ensure “compliance with . . . state . . . laws,” including the Act. 902 KAR 20:360, §

5(1)(a). Defendant Beshear is sued in his official capacity.

        12.     Defendant Adam Meier is the secretary of the Cabinet for Health and Family

Services (“the Cabinet”) —an agency of the Commonwealth of Kentucky. In his capacity as

secretary of the Cabinet, Defendant Meier is charged with, inter alia, oversight and licensing of

abortion providers and the regulatory enforcement of those facilities. KRS 216B.0431(1); 902

KAR 20:360, § 5(1)(a). The Cabinet’s regulations include the requirement that all abortion

facilities ensure “compliance with . . . state . . . laws,” including the Act. 902 KAR. 20:360, §

5(1)(a). Defendant Meier is sued in his official capacity.

        13.     Defendant Michael S. Rodman serves as Executive Director of the Kentucky

Board of Medical Licensure (“KBML” or “the Board”), which is located in Jefferson County.




                                                  4
   Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 5 of 14 PageID #: 5




Defendant Rodman and the Board possess authority to pursue disciplinary action up to and

including license revocation against Kentucky physicians for violating the Act. KRS 311.565;

KRS 311.606. Defendant Rodman is sued in his official capacity.

        14.     Defendant Thomas B. Wine serves as Commonwealth’s Attorney for the 30th

Judicial Circuit of Kentucky. In this capacity, Defendant Wine has authority to enforce the Act’s

criminal penalties in Jefferson County, where Plaintiffs are located. See KRS 15.725(1); KRS

23A.010(1). Defendant Wine is sued in his official capacity.

                                   STATUTORY FRAMEWORK

        15.     The Act makes it a crime for any person to “intentionally perform or induce or

attempt to perform or induce an abortion on a pregnant woman if the person has knowledge that the

pregnant woman is seeking the abortion, in whole or in part, because of” the sex, race, color,

national origin, or diagnosis or potential diagnosis of Down syndrome or “any other disability.”

The Act defines “any other disability” broadly to include “any disease, defect, or disorder, whether

or not genetically inherited.” The Act then lists some conditions that are considered “disabilit[ies],”

but makes clear that the term “is not limited to those conditions.” The only exclusion from the term

is for “lethal fetal anomalies,” a term that is not defined by the Act.

        16.     The Act provides an extremely limited exception “in the case of a medical

emergency.” A “medical emergency” is defined as “any condition which, on the basis of the

physician’s good-faith clinical judgment, so complicates the medical condition of a pregnant female

as to necessitate the immediate abortion of her pregnancy to avert her death or for which a delay

will create serious risk of substantial and irreversible impairment of a major bodily function.” Act §

1(2); KRS 311.720.

        17.     A violation of the prohibition constitutes a Class D felony, which is punishable by




                                                    5
   Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 6 of 14 PageID #: 6




imprisonment of one to five years. KRS 311.990(22)(23),(24); KRS 532.060(2)(d).

        18.     Any physician who violates the prohibition is also subject to mandatory license

revocation by the State Board of Medical Licensure. Any individual or licensed abortion facility is

also subject to mandatory license revocation by the Cabinet for Health and Family Services for

violation of the prohibition. Act § 1(3)-1(6).

        19.     Furthermore, the Act mandates that the physician or the physician’s delegate inform

a pregnant woman at least twenty-four (24) hours prior to abortion before that “[i]t is illegal in

Kentucky to intentionally perform an abortion, in whole or in part, because of the sex of the unborn

child; the race, color, or national origin of the unborn child; or the diagnosis, or potential diagnosis,

of Down syndrome or any other disability.”

        20.     Any physician who fails to abide by this provision of the Act is subject to potential

medical license denial, probation, suspension, limitation, restriction, or revocation by the State

Board of Medical Licensure. KRS 311.725; KRS 311.595.

        21.     The Act takes effect immediately upon Governor Bevin’s signature. There is no

requirement that Governor Bevin sign bills in public or notify the public immediately upon signing

a bill. In fact, Governor Bevin signed the last abortion bill, House Bill 454 (2018), which took

effect immediately, in private and without notification to the public or EMW. As a result, it is

impossible for Plaintiffs to know precisely when the Act has taken effect.

                                    FACTUAL ALLEGATIONS

        22.     Women seek abortions for a variety of deeply personal reasons, including

familial, medical, and financial. Some women have abortions because they conclude that it is

not the right time in their lives to have a child or to add to their families: For example, some

decide to end a pregnancy because they want to pursue their education; some because they feel




                                                    6
  Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 7 of 14 PageID #: 7




they lack the necessary economic resources or level of partner support or stability; some because

they are concerned that adding a children to their family will make them less able to adequately

provide and care for their existing children. Some women seek abortions to preserve their life or

health; some because they have become pregnant as a result of rape; and others because they

decide not to have children at all. Some women decide to have an abortion because of an

indication or diagnosis of a fetal medical condition or anomaly. Some families do not feel they

have the resources—financial, medical, educational, or emotional—to care for a child with

special needs or to simultaneously provide for the children they already have. The decision to

terminate a pregnancy for any reason is motivated by a combination of diverse, complex, and

interrelated factors that are intimately related to the individual woman’s values and beliefs,

culture and religion, health status and reproductive history, familial situation, and resources and

economic stability.

       23.     Legal abortion is one of the safest medical procedures in the United States, and is

substantially safer than continuing a pregnancy through to childbirth.

       24.     Approximately one in four women in this country will have an abortion by age

forty-five. A majority of women having abortions (61%) already have at least one child, while

most (66%) also plan to have a child or additional children in the future.

       25.     Pregnancy is commonly measured from the first day of a woman’s last menstrual

period (“lmp”). Fertilization typically occurs around two weeks lmp. Current Kentucky law

prohibits abortion at 21.6 weeks lmp, which is prior to viability. Plaintiffs provide abortion

services through 21.6 weeks lmp.

       26.     Prior to performing an abortion, Plaintiffs provide non-directive patient

counseling to each patient, which means they listen to, support, and provide information to the




                                                 7
  Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 8 of 14 PageID #: 8




patient, without directing her course of action. That process is designed to ensure that patients

are well-informed with respect to all of their options, including terminating the pregnancy;

carrying the pregnancy to term and parenting; and carrying to term and placing the baby for

adoption. In addition, the process is designed to ensure that the woman’s choice is voluntary and

not coerced.

       27.     Although some of Plaintiffs’ patients disclose at least some information about the

reasons they are seeking an abortion during these non-directive discussions, Plaintiffs do not

require that patients disclose any or all of their reasons for seeking an abortion.

       28.     Plaintiffs are aware that some of their patients seek abortions based at least in part

on a potential or confirmed prenatal diagnosis of a disability as defined by the Act. Under the

Act, these patients would be prohibited from obtaining an abortion.

       29.     The Act prohibits intentionally performing or attempting to perform an abortion if

a person “has knowledge” that a patient “is seeking the abortion in whole or in part” because of

the prohibited reasons, but fails to define what constitutes “knowledge” that gives rise to the

Act’s severe criminal and licensure penalties.

       30.     Without any standardized or objective definition of “having knowledge” of the

reason for a patient’s decision, Plaintiffs cannot know the standard by which Defendants will

ultimately judge their conduct.

       31.     Because it is unclear when a person has “knowledge” that a patient is seeking an

abortion under prohibited circumstances, Plaintiffs cannot be certain that their good faith efforts

to comply with the Act meet the Act’s requirements, and thus run the risk of devastating criminal

penalties and mandatory license revocation. Indeed, violating the Act is a felony, and penalties

for violation include mandatory revocation of the physician’s and abortion facility’s licenses.




                                                  8
   Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 9 of 14 PageID #: 9




Given the Cabinet for Health and Family Services’ particular hostility towards Plaintiffs,

Plaintiffs have particular concern that their medical care decisions will be scrutinized under an

unpredictable standard.

        32.      While the Act lists a number of specific disabilities, including Down Syndrome,

dwarfism, and amelia, the Act’s prohibition is not limited to those medical conditions. Rather,

the Act makes it a crime for a woman to have an abortion if her decision is motivated in whole or

in part by the diagnosis or potential diagnosis of “any disability,” including but not limited to

any physical, mental, or intellectual disability, or any physical or mental disease.

        33.      The American College of Obstetricians and Gynecologists (“ACOG”), which is

the preeminent professional association for OB/GYNs, recommends that all women should be

counseled about prenatal genetic screening and diagnostic testing options as early as possible in

the pregnancy, ideally at the first prenatal visit. ACOG recommends that all women, regardless

of age, be offered the option of screening or diagnostic testing for fetal genetic disorders. ACOG

also recommends that women with positive screening test results be offered further counseling

and diagnostic testing.

        34.      The Act provides an exception for circumstances where a woman has decided to

have an abortion because of diagnosis or potential diagnosis of “lethal fetal anomaly,” but that

term is not statutorily defined. It is unclear whether this exception from criminal liability

applies, for example, only to circumstances when the fetus would not be born alive or whether it

includes circumstances when the child is likely to die would die within the first few months or

years of life.




                                                  9
    Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 10 of 14 PageID #: 10




        35.      Thus, Plaintiffs face a very real threat of arbitrary enforcement, particularly given

Defendants’ repeated efforts to eliminate all access to abortion in the Commonwealth.3

        36.      The second exception for “medical emergencies” is extremely limited, and would

not protect a patient who needs an abortion to protect her health but was not yet facing a medical

emergency.

        37.      For example, some women with high-risk pregnancies—because of advanced

maternal age or some other underlying medical condition—have complications that lead them to

end their pregnancies to preserve their lives or health. In some of these situations, there is also a

diagnosis or potential diagnosis of a fetal anomaly.

        38.      There are numerous conditions that pose a substantial mortality risk in pregnancy,

including pulmonary hypertension and maternal cardiac disease, some with mortality risks as

high as 50%.

        39.      The Act’s extremely narrow exception for “medical emergencies” would not

allow a woman whose health or life was at risk to decide to have an abortion if the diagnosis or

potential diagnosis of a fetal anomaly was part of her decision, until her condition has so

deteriorated as to constitute a medical emergency, at which point the procedure would be

permitted under this law. This would unnecessarily jeopardize the health and even the life of the

woman.

        40.      Because women have a right to choose an abortion before viability for any reason,

Plaintiffs do not require patients to disclose any or all of their reasons for seeking an abortion.




3
 Defendants have repeatedly targeted Plaintiffs, and tried to eliminate abortion access in Kentucky. Plaintiffs now
operate the only abortion clinic in the Commonwealth. See Sheryl Gay Stolberg, Legal Fight Could Make Kentucky
Only State With No Abortion Clinic, N.Y. Times, May 2, 2017, https://www.nytimes.com/2017/05/02/us/kentucky-
abortion-clinic.html.



                                                        10
 Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 11 of 14 PageID #: 11




        41.     The Act will ban abortion for some women. Being forced to continue a

pregnancy against her will can pose a risk to a woman’s physical, mental, and emotional health,

and even her life, as well as to the stability and wellbeing of her family, including her existing

children.

        42.     Plaintiffs wish to continue providing safe and nonjudgmental abortion care to

patients who have decided to terminate their pregnancies, regardless of the particular reason for

the decision.

        43.     Absent an injunction, Plaintiffs will have no choice but to turn away some

patients in need of abortion care. The constitutional rights of Kentucky women would suffer

irreparably, as would their well-being and dignity. The Act irreparably harms Plaintiffs,

Plaintiffs’ staff, and their patients.

                                         CLAIMS FOR RELIEF

                                                COUNT I

                                         (Substantive Due Process)

        44.     Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 43.

        45.     By prohibiting a woman from making the ultimate decision whether to terminate a

pregnancy prior to viability, the Act violates the rights to liberty and privacy secured to Plaintiffs’

patients by the Due Process Clause of the Fourteenth Amendment to the United States Constitution.

                                                COUNT II

                                         (Due Process—Vagueness)

        46.     Plaintiffs reallege and incorporate by reference the allegations contained in

paragraphs 1 through 43.




                                                    11
 Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 12 of 14 PageID #: 12




       47.      By failing to give Plaintiffs fair notice of how to comply with the mandates of the

Act, and imposing serious criminal and licensure penalties, the Act violates Plaintiffs’ right to due

process as guaranteed by the Due Process Clause of the Fourteenth Amendment to the United States

Constitution.

                                       INJUNCTIVE RELIEF

       48.      If the Act is allowed to take effect, Plaintiffs and their patients will be subject to

irreparable harm for which no adequate remedy at law exists.

       49.      Enforcement of the Act will cause irreparable harm by threatening Plaintiffs and

their staff with substantial criminal penalties for providing abortion services and preventing

Plaintiffs’ patients from obtaining an abortion in Kentucky, thereby causing them to suffer

significant medical, emotional, and other harm.

                                      REQUEST FOR RELIEF

       WHEREFORE, Plaintiffs ask this Court:

       A.       To immediately issue a temporary restraining order and/or preliminary injunction,

and a permanent injunction, restraining Defendants, their employees, agents, and successors in

office from enforcing the Act.

       B.       To enter a judgment declaring that the Act violates the United States Constitution.

       C.       To award Plaintiffs their attorneys’ fees and costs pursuant to 42 U.S.C. § 1988.

       D.       To grant such other and further relief as the Court deems just and proper.




                                                    12
 Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 13 of 14 PageID #: 13




Dated: March 14, 2019

                                   s/Amy D. Cubbage
                                   Amy D. Cubbage
                                   Ackerson & Yann, PLLC
                                   734 West Main Street, Suite 200
                                   Louisville, Kentucky 40202
                                   (502) 583-7400
                                   acubbage@ackersonlegal.com

                                   Heather L. Gatnarek
                                   ACLU of Kentucky
                                   325 Main Street, Suite 2210
                                   Louisville, Kentucky 40202
                                   (502) 581-9746
                                   heather@aclu-ky.org

                                   Brigitte Amiri*
                                   Jennifer Dalven*
                                   American Civil Liberties Union Foundation
                                   125 Broad Street, 18th Floor
                                   New York, New York 10004
                                   (212) 549-2633
                                   bamiri@aclu.org
                                   jdalven@aclu.org

                                   Leah Godesky*
                                   O’Melveny & Myers
                                   7 Times Square
                                   New York, NY 10036
                                   (212) 326-2000
                                   lgodesky@omm.com

                                   Kendall Turner*
                                   O’Melveny & Myers
                                   1625 Eye St. NW
                                   Washington, DC 20006
                                   (202) 383-5300
                                   kendallturner@omm.com

                                   *pro hac vice motions forthcoming

                                   ATTORNEYS FOR PLAINTIFFS




                                     13
Case 3:19-cv-00178-DJH Document 1 Filed 03/14/19 Page 14 of 14 PageID #: 14
